Title: To Benjamin Franklin from Peter Collas, 25 August 1778
From: Collas, Peter
To: Franklin, Benjamin


Honorable Sir
Nants August 25th 1778
It is with honour, pleasure and Satisfaction I here by Imform you of my going to take my Departure from this place to boston On board of Captn. Barnes where I hope if fortune favour to meet with your worthy Sister and her Amaible Darther; Same time geaving you thanks for the Numberless favours Showed to the familly of whom I have the honor (by Mareage) to be Conected and Perticulerly for the last Showed me at Passy, Same time Endeavor to geave Satisfaction to all my beneefacters, not withstanding my Repeeted mesfortunes. I Remains with due Respects your most Humble and Obedeint Servant
Peter Collas
To the honorable Benjamin Franklin
 
Addressed: Honorable / Benjaman Franklin / at / Passy
Endorsed: Peter Collas
Notation: 25. August. 1778.
